DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Powell (Reg. 61,942) on 05/8/2021.
The application has been amended as follows: 
Claims 10, 13, 17 and 18.
In regards to claim 10, (currently amended) the system of Claim 1, wherein the first boost converter comprises an inductor, at least one diode, and at least one capacitor.
In regards to claim 13. (Currently Amended) The system of Claim 1, wherein the second boost converter comprises an inductor, at least one diode, and at least one capacitor.
In regards to claim 17. (Currently Amended) The system of Claim 1, wherein the first switching element comprises an N-type metal oxide semiconductor field effect transistor.
In regards to claim 18. (Currently Amended) The system of Claim 1, wherein the second switching element comprises an N-type metal oxide semiconductor field effect transistor.
Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a first control circuit configured to operate a first switching element, wherein the first switching element controls operation of the first boost converter; and a second control circuit configured to operate a second switching element, the second switching element controlling operation of the second boost converter; a third control circuit configured to operate the first control circuit and the second control circuit, wherein the third control circuit comprises: 2Response to Office Action Dated January 26, 2021 Application No.: 16/874,756 Docket No.: 107430US01 (U381325US) a comparator circuit comprises an inverting input and a non- inverting input; wherein the inverting input is coupled to a feedback signal, wherein the feedback signal comprises a voltage value taken from a sense resistor in series with the set of LEDs; and wherein the non-inverting input is coupled to a threshold voltage.” as recited 1.
In regards to claims 19-20, the cited prior art of record does not teach or suggest an method with over other claim features “providing a first control circuit configured to operate a first switching element, 5Response to Office Action Dated January 26, 2021 Application No.: 16/874,756 Docket No.: 107430US01 (U381325US) wherein the first switching element controls operation of the first boost converter; and providing a second control circuit configured to operate a second switching element, the second switching element controlling operation of the second boost converter; providing a third control circuit configured to operate the first control circuit and the second control circuit, wherein the third control circuit comprises: a comparator circuit comprises an inverting input and a non-inverting input; wherein the inverting input is coupled to a feedback signal; and wherein the non-inverting input is coupled to a threshold voltage.” as recited in claim 19.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art of record Umetani [US 2015/0214848 A1] who teaches In a power converter, at least two main current paths each including an inductor and a transistor are connected between input terminals, and at least two storage circuits each including capacitors are correspondingly connected to branch nodes of the main current paths. Diodes are connected between the storage circuits. The transistors of the main 
The primary reason of allowance of the claims is improvement with a first control circuit configured to operate a first switching element, wherein the first switching element controls operation of the first boost converter; and a second control circuit configured to operate a second switching element, the second switching element controlling operation of the second boost converter; a third control circuit configured to operate the first control circuit and the second control circuit, wherein the third control circuit comprises:    a comparator circuit comprises an inverting input and a non- inverting input; wherein the inverting input is coupled to a feedback signal, wherein the feedback signal comprises a voltage value taken from a sense resistor in series with the set of LEDs; and wherein the non-inverting input is coupled to a threshold voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844